Grant, J.
(after stating the facts). It is apparent that the complainant has no real interest in this suit. Johnson is the real party in interest, and is seeking to obtain this amount under cover of the assignment by him to her. About enough money was spent in litigating the chancery suit to pay the claim of Johnson. There was no foundation for that suit. He repudiated the mortgage. His actual claim was merged in a judgment for a much larger amount. He made no claim under the mortgage until defendant had sold the property, closed his trusteeship, and paid the creditors. We think the court was right in holding that Johnson, the real party in interest, did not come into court with clean hands, and that he is now estopped to ask for an accounting or assert any claim against defendant.
Decree affirmed, with costs.
The other Justices concurred.